     Case 1:20-cv-00662-AWI-BAM Document 15 Filed 02/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEROY GOMEZ,                                       Case No. 1:20-cv-00662-AWI-BAM
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13            v.                                         DISMISSAL OF ACTION, WITHOUT
                                                         PREJUDICE, FOR FAILURE TO STATE A
14    CYNTHIA NORRIS, et al.,                            CLAIM, FAILURE TO OBEY A COURT
                                                         ORDER, AND FAILURE TO PROSECUTE
15                       Defendants.
                                                         (Doc. No. 14)
16

17

18          Plaintiff Leroy Gomez, a state prisoner proceeding pro se and in forma pauperis, initiated

19   this action on May 11, 2020. Doc. No. 1.

20          On September 3, 2020, the assigned magistrate judge issued findings and

21   recommendations that this action be dismissed without prejudice based on Plaintiff’s failure to

22   state a claim, failure to obey a court order, and failure to prosecute this action. Doc. No. 14.

23   Those findings and recommendations were served on Plaintiff and contained notice that any

24   objections thereto were to be filed within fourteen days after service. Id.

25          The findings and recommendations were returned as undeliverable on September 21,

26   2020. Eastern District of California Local Rule 183(b) requires a party appearing in propria

27   persona to keep the court advised as to his or her current address. If mail directed to a plaintiff in

28   propria persona by the Clerk of the Court is returned by the U.S. Postal Service, and the plaintiff
                                                        1
     Case 1:20-cv-00662-AWI-BAM Document 15 Filed 02/09/21 Page 2 of 2


 1   fails to notify the court within sixty-three days thereafter of a current address, then the court may

 2   dismiss the action without prejudice for failure to prosecute. Local Rule 183(b). The time for

 3   filing objections or notifying the court of an updated address has passed and no objections or

 4   notice of updated address have been filed.

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 6   de novo review of this case. Having carefully reviewed the entire file, the court concludes that

 7   the findings and recommendations are supported by the record and by proper analysis.

 8          Accordingly, IT IS HEREBY ORDERED that:

 9          1.      The findings and recommendations issued on September 3, 2020 (Doc. No. 14),

10                  are ADOPTED in full;

11          2.      This action is DISMISSED without prejudice; and

12          3.      The Clerk of the Court is directed to CLOSE this case.

13
     IT IS SO ORDERED.
14

15   Dated: February 8, 2021
                                                  SENIOR DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
